05-6352-cv
Iqbal v. Ashcroft

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT
                                                  August Term 2008

(Remanded from Supreme Court May 18, 2009                                          Decided: July 28, 2009
                                                                                  Amended: July 29, 2009)
                                                Docket No. 05-6352-cv.

JAVAID IQBAL,

                    Plaintiff-Appellee,

                    v.

JOHN ASHCROFT, former Attorney General of the
United States, and ROBERT MUELLER, Director of
the Federal Bureau of Investigation,

                    Defendants-Appellants.*


Before: NEWMAN , CABRANES, and SACK , Circuit Judges.

        On remand from the Supreme Court of the United States with instruction to “decide in the first
instance whether to remand to the District Court so that respondent can seek leave to amend his
deficient complaint,” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1954 (2009), we remand for the District Court to
decide whether leave to amend should be granted.
        Remanded.

                                              Gregory G. Garre, Deputy Solicitor Gen.,
                                                    Dept. of Justice, Wash., D.C. (Peter D.
                                                    Keisler, Asst. Atty. Gen., Gregory G.
                                                    Katsas, Deputy Asst. Atty. Gen., Kannon K.
                                                    Shanmugam, Asst. to the Solicitor Gen.,
                                                    Barbara L. Herwig, Robert M. Loeb, Dept.
                                                    of Justice, Wash., D.C.; Dennis C.
                                                    Barghaan, Richard W. Sponseller, Larry Lee
                                                    Gregg, Asst. U.S. Attys., Alexandria, VA.;
                                                    R. Craig Lawrence, Asst. U.S. Atty.,


         *
         The Clerk of Court is directed to amend the official caption in this case and the captions of
the other cases that were previously consolidated with No. 05-6352 to conform to the
unconsolidation order filed today.

                                                         1
                                                Wash., D.C., on the brief), for
                                                Defendants-Appellants Ashcroft and
                                                Mueller.

                                        Alexander A. Reinert, New York, N.Y. (Keith
                                               M. Donoghue, Elizabeth L. Koob, Joan
                                               Magoolaghan, Koob & Magoolaghan, New York,
                                               N.Y.; Haeyoung Yoon, Urban Justice Center,
                                               New York, N.Y.; Mamoni Bhattacharyya,
                                               David Ball, Weil, Gotshal & Manges LLP,
                                               New York, N.Y., on the brief), for
                                               Plaintiff-Appellee Iqbal.

                                        (Anil Kalhan, New York, N.Y., for amici
                                               curiae Civil Rights Organizations in
                                               support of Plaintiff-Appellee.)

                                        (Michael J. Wishnie, New York, N.Y., for
                                               amici curiae Individuals and Religious
                                               Organizations in support of Plaintiff-
                                               Appellee.)

PER CURIAM :

         On May 18, 2008, the Supreme Court of the United States reversed and remanded a June 14,
2007 judgment of this Court, in which we affirmed in part and reversed in part a September 27, 2005
Order of the District Court for the Eastern District of New York (John Gleeson, Judge). See Ashcroft v.
Iqbal, 129 S. Ct. 1937, 1954 (2009); Iqbal v. Hasty, 490 F.3d 143, 177 (2d Cir. 2007); Elmaghraby v.
Ashcroft, No. 04 CV 1409, 2005 U.S. Dist. LEXIS 21434, 2005 WL 2375202 (E.D.N.Y. Sept. 27, 2005).
The Supreme Court held that, under Rule 8 of the Federal Rules of Civil Procedure, plaintiff Javaid
Iqbal’s complaint “has not ‘nudged his claims’ of invidious discrimination ‘across the line from
conceivable to plausible.’” Ashcroft v. Iqbal, 129 S. Ct. at 1951 (brackets omitted) (quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Supreme Court further instructed that, on remand,
“[t]he Court of Appeals should decide in the first instance whether to remand to the District Court so
that respondent can seek leave to amend his deficient complaint.” Ashcroft v. Iqbal, 129 S. Ct. at 1954.
We now consider that question.

        Rule 15 of the Federal Rules of Civil Procedure provides that, soon after filing an initial
pleading, “a party may amend its pleading only with the opposing party’s written consent or the court’s
leave,” but that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).
In the ordinary course, we are accustomed to reviewing a district court’s decision whether to grant or
deny leave to amend, rather than making that decision for ourselves in the first instance, and we apply a
deferential, “abuse-of-discretion” standard of review to the district court’s informed discretion. See, e.g.,
McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (“[I]t is within the sound discretion

                                                     2
of the district court to grant or deny leave to amend. A district court has discretion to deny leave for
good reason, including futility, bad faith, undue delay, or undue prejudice to the opposing party.”
(citations omitted)); cf. Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008) (“A district court has abused its
discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous assessment of
the evidence, or rendered a decision that cannot be located within the range of permissible decisions.”
(citation, alteration, and internal quotation marks omitted)). We see no need to depart from the
ordinary course in the instant case. Accordingly, we remand the cause to the District Court for further
proceedings in light of the Supreme Court’s decision in Ashcroft v. Iqbal.

                                            CONCLUSION

        We REMAND the cause for further proceedings consistent with this opinion.




                                                    3